Wright, J.,
dissenting. I must respectfully dissent and do so more in sorrow than in anger. Today the majority has jettisoned the decision in Burkholder, an almost identical case in which this court held in the syllabus:
“Pursuant to Section 14, Article I of the Ohio Constitution, evidence obtained through an unreasonable or unlawful search and seizure is inadmissible in a probation revocation proceeding.” State v. Burkholder (1984), 12 Ohio St.3d 205, 12 OBR 269, 466 N.E.2d 176.
My former colleague, Justice Asher Sweeney, elaborated on this holding, stating without equivocation:
“The constitutional guarantee * * * applies equally to all persons and is not limited in any manner whatsoever. While the procedural due process requirements in a probation revocation proceeding are not as extensive as those found in a criminal trial, the substantive constitutional right against unreasonable searches and seizures embodied in the Fourth Amendment to the United States Constitution and Section 14, Article I of the Ohio Constitution, must also apply to a *94probation revocation proceeding.” Burkholder, 12 Ohio St.3d at 206, 12 OBR at 270, 466 N.E.2d at 178.
The court went on to note:
“Our holding in the case sub judice is consistent with our decision in State v. Gallagher (1976), 46 Ohio St.2d 225 [75 O.O.2d 280, 348 N.E.2d 336], in that a probationer like the parolee in Gallagher must be afforded the right to assert his or her constitutional privileges. * * * ” (Emphasis added.) Burkholder, 12 Ohio St.3d at 207, 12 OBR at 271, 466 N.E.2d at 178-179.
In this case, the trial court found that appellant’s parole officer, Beverly Fisher, was acting as a “stalking horse” for the Findlay police and that her actions were improperly intrusive and in violation of appellant’s constitutional rights. Accordingly, the trial judge ruled that all evidence obtained by the illegal search and seizure was inadmissible in the criminal proceeding against appellant. The same restriction should apply with respect to the parole revocation proceeding in this case. For some unexplained reason, the majority chose to ignore the trial court’s salient findings. Furthermore, neither the majority nor counsel for the state of Ohio cites a single convincing public-policy reason for today’s constitutional retreat from Burkholder.
I bow to no man with respect to the high regard in which I hold law enforcement officers generally, and in particular those officers charged with the supervision of probationers and parolees. These officers hold thankless but important positions in our society. Even so, there are some who act with excessive zeal. We have before us such a case, and that is precisely why this court and the United States Supreme Court have adopted the “exclusionary rule.”
Justice Brandéis noted in his dissenting opinion in Olmstead v. United States (1928), 277 U.S. 438, 485, 48 S.Ct. 564, 575, 72 L.Ed. 944, 960:
“ * * * In a government of laws, existence of the government will be imperiled if it fails to observe the law scrupulously. Our Government is the potent, the omnipresent teacher. For good or for ill, it teaches the whole people by its example. Crime is contagious. If the Government becomes a lawbreaker, it breeds contempt for law; it invites every man to become a law unto himself; it invites anarchy.”
I recognize that many members of our citizenry resent the fact that our courts appear overly concerned with protecting the rights of criminals. However, I respectfully suggest that these good people’s memory concerning our unique constitutional heritage has become clouded. I would remind my brethren that in colonial times the King’s men indulged themselves in warrantless, no-knock searches of our ancestors’ homes with a sense of arrogance and absolute impunity. Therein lies the genesis of the Fourth Amendment to the United *95States Constitution and Section 14, Article I of the Ohio Constitution. In my view, judges must vigorously defend and support the rights embodied therein. The judges of the Tenth District Court of Appeals so acted and I would affirm their well-reasoned decision.
Pfeifer, J., concurs in the foregoing dissenting opinion.